PER CURIAM.
Carl A. Eubanks appeals a district court order dismissing without prejudice his 28 U.S.C. § 2241 (2000) petition. We have reviewed the record and the district court’s memorandum opinion and affirm for the reasons cited by the district court. See Eubanks v. United States, No. CA-04-307 (W.D.Va. filed June 17, 2004; entered June 18, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.*

AFFIRMED


 To the extent that Eubanks may be seeking authorization under 28 U.S.C. § 2244 (2000) to file a second and successive 28 U.S.C. § 2255 (2000) motion on the basis of the rules announced in United States v. Booker, — U.S. -, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), and Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), we deny authorization.